Citation Nr: 1542998	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability involving both shoulders and
right arm, to include as secondary to a service connected cervical spine disability.

2.  Entitlement to higher initial disability ratings for lumbar spondylosis at L4-L5, currently rated as 40 percent disabling effective January 28, 2005, and rated 20 percent disabling effective February 16, 2013.

3.  Entitlement to an initial disability rating in excess of 20 percent for cervical
spondylosis at C4-C5 and C5-C6.

4.  Entitlement to higher initial disability ratings for right upper extremity radiculopathy associated with cervical spondylosis at C4-C5 and C5-C6, currently rated 10 percent disabling effective January 5, 2010; and rated 20 percent disabling effective February 16, 2013.

5.  Entitlement to an initial disability rating in excess of 10 percent for left upper
extremity radiculopathy, associated with cervical spondylosis at C4-C5 and C5-C6.

6.  Entitlement to an initial disability rating in excess of 50 percent for depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (Appellant)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  He died in February 2014.  The appellant is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007, November 2007, February 2011, and August 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2012 for further development.  

In January 2015, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal. Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claims to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Board notes that the October 2007 rating decision granted service connection for lumbar spondylosis at L4-L5 and assigned a 40 percent disability rating.  In March 2015, the RO issued a rating decision in which it decreased this rating to 20 percent effective February 16, 2013.  It found that no due process was required since the Veteran's overall disability rating was not decreased.  The issue of whether the reduction was proper was not appealed and is therefore not before the Board.  However, the time period at issue (February 16, 2013 until the time of the Veteran's death) is still subject to Board review as part of the Veteran's increased rating claim.  Consequently, the Board finds that there are two different disability ratings for consideration.  

Likewise, the February 2011 rating decision granted service connection for radiculopathy of the upper right extremity, and assigned a 10 percent disability rating.  The RO issued a March 2015 rating decision in which it increased the rating to 20 percent effective February 16, 2013.  Since the increase does not date back to the date of the claim, there are two distinct time periods for consideration.

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that the RO issued a March 2015 rating decision in which it granted a TDIU effective February 26, 2010.  The granting of the TDIU constitutes a complete grant of the claim.  Consequently, the issue is not before the Board. 


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder and right arm disability was not manifested during active duty service or for many years after service, nor is it otherwise related to service.  It has not been shown to have been caused or aggravated by his service connected cervical spine disability.

2.  Prior to February 16, 2013, the Veteran's lumbar spondylosis at L4-L5 was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  Effective February 16, 2013 the Veteran's lumbar spondylosis at L4-L5 was manifested by forward flexion of the thoracolumbar spine that was limited to 30 degrees or less.  It was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's cervical spondylosis at C4-C5 and C5-C6 has not been manifested by forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

5.  Prior to February 16, 2013, the Veteran's right upper (major) extremity radiculopathy was not manifested by moderate incomplete paralysis of the median nerve.

6.  Effective February 16, 2013, the Veteran's right upper (major) extremity radiculopathy has not been manifested by moderate incomplete paralysis of the middle radicular group.  

7.  The Veteran's left upper (minor) extremity radiculopathy has not been manifested moderate incomplete paralysis of the median nerve.

8.  The Veteran's depression has not been manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a bilateral shoulder and right arm disability, to include as secondary to a service connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Prior to February 16, 2013, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbar spondylosis at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2014).

3.  Effective February 16, 2013, the criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected lumbar spondylosis at L4-L5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2014).

4.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected cervical spondylosis at C4-C5 and C5-C6 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 2014).

5.  Prior to February 16, 2013, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2014).

6.  Effective February 16, 2013, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8711 (2014).

7.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2014).

8.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9434 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In August 2007 and April 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2007, February 2010, May 2011, August 2012, and February 2013, which are fully adequate.  The September 2007, August 2012, and February 2013 examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  The undersigned further asked questions designed to elicit information needed to substantiate the claims.  Ultimately the claim was remanded for new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's service treatment records fail to reflect any findings attributed to a shoulder or arm disability.  He completed a report of medical history in November 1970, upon separation from service (STRs, p 18.).  He denied having had a painful or "trick" shoulder or elbow; bone, joint, or other deformity; or arthritis or rheumatism.  His separation examination yielded normal findings (STRs, p.14).  

X-rays dated February 2003, December 2004, and March 2008 (VBMS, 12/2/08) all reflect degenerative changes at the AC joint.  The March 2008 report described the degenerative changes as mild.

The Veteran underwent a VA examination in August 2012 (VBMS, 8/18/12, p. 31).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran described pain that radiated from his neck to his shoulders.  He also described occasional numbness in the shoulders.  He reported no injury to his shoulders.  

Upon examination, the Veteran had pain on movement and less movement than normal in his right shoulder.  There was localized tenderness/pain on palpation, and there was no guarding of either shoulder.  There was tenderness to palpation of the right acromioclavicular (AC) joint.  Cross-body adduction test was positive.  The examiner noted that imaging studies showed degenerative or traumatic arthritis of the right shoulder.  The examiner diagnosed the Veteran with right AC joint arthritis, and shoulder pain due to cervical spine problems.

The RO obtained an April 2013 medical opinion.  While there was no in-person examination, the examiner reviewed the claims file.  The examiner stated that the Veteran had right shoulder degenerative acromioclavicular joint arthritis.  He noted that this is a separate entity and pathology from his right and left upper extremity radiculopathies.  Furthermore, he stated that right shoulder acromioclavicular joint arthritis is a common disease process in patients his age and may be caused by aging, genetics, sports, and other activities of daily living.  He stated that "it is almost never caused by or aggravated by military service activities.  Furthermore degenerative joint changes at the acromioclavicular joint CANNOT BE CAUSED BY OR AGGRAVATED BY cervical spondylosis or upper extremity radiculopathy." [Emphasis in original].  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regarding direct service connection, the Board notes that although the Veteran had a shoulder disability during the appeal period, there were no findings in the service treatment records.  Moreover, there is no nexus opinion linking the post-service disability to active service.  The Board finds that service connection on a direct basis is not warranted.

The crux of the claimant's argument has been that the Veteran's shoulder disability was caused by or aggravated by his service connected cervical spine injury.  The lone medical opinion on this issue is dated April 2013.  The examiner did not conduct an in-person examination, but reviewed the claims file in rendering his opinion.  He found that the Veteran's diagnosis of right shoulder degenerative acromioclavicular joint arthritis was a separate entity and pathology from his right and left upper extremity radiculopathies.  He stated that "it is almost never caused by or aggravated by military service activities.  Furthermore degenerative joint changes at the acromioclavicular joint CANNOT BE CAUSED BY OR AGGRAVATED BY cervical spondylosis or upper extremity radiculopathy." [Emphasis in original].  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of his right shoulder degenerative acromioclavicular joint arthritis fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In January 2005, the Veteran reported chronic back pain since he was involved in a motor vehicle accident in 1981 (VBMS, 3/7/05, p. 5).  X-rays revealed moderately severe narrowing at L4-5; and small anterior osteophytes from L2 through L5.

The Veteran was fitted for a back brace in October 2005 (VBMS, 5/23/06, p. 11).  In May 2006, he reported numbness from his right shoulder to his fingers (VBMS, 5/23/06, p. 5).  

The Veteran underwent a VA examination in September 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported daily neck pain and back pain that he rated as 8/10 in severity.  He also reported occasional radiation down his left leg with weakness and giving way in his left leg.  There were no specific flare-ups of the cervical spine or the lumbar spine.  There was no additional limitation of motion or functional impairment during the flare-up period.  He reported that he walked with a cane and a lumbar corset at all times.  He reported that he tried to exercise but walking for 30 minutes caused significant discomfort.  He denied a history of unsteadiness or history of falls.  He was able to accomplish most of activities of daily living, including eating, grooming, toileting, bathing, and dressing.  However, he stated that he could not lift an object greater than about 5 or 10 pounds without causing pain in his back and his neck.  He also had problems with household chores and yard work.  He denied any episodes of physician ordered bed rest in the past 12 month period.   

Upon examination, the cervical spine showed forward flexion of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; extension of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; left lateral flexion of 0 degrees to 10 degrees both actively and passively with pain throughout the entire arc of motion; right lateral flexion of 0 degrees to 10 degrees both actively and passively with pain throughout the entire arc of motion; left lateral rotation of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; right lateral rotation of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion.  There was preserved spinal contour and normal gait.  The Veteran was fully sensate to light touch in all dermatomes from C4 to T1 in his bilateral upper extremities.  He had 1+ brachioradialis biceps and triceps tendon reflexes.  He had 5/5 strength in both his upper extremities.

Examination of the thoracolumbar spine showed forward flexion of 0 degrees
to 30 degrees both actively and passively with pain throughout the entire arc of motion; extension of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; left lateral flexion of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; right lateral flexion of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion; left lateral rotation of 0 degrees to 20 degrees both actively and passively without pain throughout the entire arc of motion; right lateral rotation of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use during flare-up.  There was preserved spinal contour and normal gait.  He was fully sensate to light touch in all derma-tomes from L3 to S1 in his bilateral lower extremities.  He had 5/5 strength in his bilateral lower extremities.  There was 1+ patella and Achilles reflexes bilaterally.  He had downgoing Babinski bilaterally.  He had no evidence of clonus.  He has normal volitional control of his rectal tone.  He had a negative Lasegue sign bilaterally.  He had no evidence of non-organic physical sign including Waddell testing on examination.  There was no increase in pain or decrease in range of motion with repetitive range of motion testing of the thoracolumbar or cervical spine.  

The Veteran was assessed with cervical spondylosis, moderate C4-C5, C5-C6; and lumbar spondylosis, moderate, L4-L5.  The examiner noted that the Veteran reported pain and limitation of function.  He acknowledged that it is conceivable that pain could further limit function as described; however, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.
 
The Veteran submitted an April 2008 correspondence in which he stated that his lumbar spine and cervical spine disabilities were "incapacitating."  

The Veteran underwent a neurosurgery consultation in February 2009 (VBMS, 12/9/09, p. 12).  He described intermittent symptoms of right C6 radiculopathy.  He denied bowel/bladder dysfunction.  He walked with a cane secondary to old femur/hip surgery.  Motor examination revealed 5/5 strength throughout.  Reflex examination was 1+ throughout.  The impression was spondylosis with foraminal stenosis; C6 radiculopathy; and degenerative disc disease and mild osteoarthritis.

The Veteran underwent a VA examination in February 2010.  He rated his cervical spine and lumbar spine pain as 10/10.  He reported that the pain radiated into his arms and legs.  He also reported numbness and weakness in his arms and his legs.  He used a cane and a wheelchair.  He stated that he is not able to ambulate for more than 50 feet.  He noted that flare-ups of pain also rated 10/10, which were made worse by any movement.  He reported that he had had physical therapy, injections, and anti-inflammatory medications which provided no relief.  He could not identify an alleviating factor and only cited movement as the aggravating factor.  He stated that it affected his activities of daily living in that he had to use a wheelchair.  He denied having had any doctor ordered bedrest in the last 12 months.  He had no change in bowel or bladder function.  He also stated that the disability did not affect his occupation as he was not employed at the time.  

Upon examination of the Veteran's cervical spine, he was able to flex to 90 degrees and touch his chin to his chest.  He was able to extend 15 degrees past neutral with pain throughout the arc of motion.  He was able to touch his right ear on his right shoulder his left ear on his left shoulder and twist 90 degrees right and 90 degrees left with pain throughout the entire arc of motion.  Upon repeated range of motion, he had increased pain in all directions.  He had tenderness to palpation within the cervical spine.  He had 5/5 strength; negative Spurling's; negative Lhermitte's; negative Hoffmann's; 5/5 strength in finger flexion, extension, abduction, and adduction; 5/5 strength in wrist flexion and extension; 5/5 strength in elbow flexion and extension; and 5/5 strength in shoulder flexion, extension, abduction, and adduction, internal rotation, and external rotation.  He had equal sensation bilaterally in the upper extremities in all dermatomes 2+ brachial reflex.

Upon examination, the Veteran's lumbar spine showed minimal tenderness to palpation.  There was negative straight leg raise bilaterally.  He had good sensation equal in all dermatomes of the bilateral lower extremities.  He had Babinski's toes downgoing, 2+ patellar reflexes, and 2+ Achilles reflexes.  He had 5/5 strength in flexion and extension about his toes, 5/5 strength in flexion and extension about his ankle, 5/5 strength in flexion and extension about his knee, and 5/5 strength in flexion and extension about his hip.  There were no sensory deficits in the bilateral lower extremities.  He had flexion from 0 degrees or full extension to 90 degrees of flexion with pain throughout the arc of motion.  He had lateral bending and lateral twisting 20 degrees right and 20 degrees left for both twisting and bending.  All movements of his lumbar spine were painful throughout the entire arc of motion.  Upon repeated range of motion, he had no loss of range of motion but increased pain.  An MRI of the cervical spine showed mild spondylosis as well as a C5-C6 and a C6-C7 disk bulge.  An MRI of the lumbar spine revealed a L4-L5 disk bulge, a L5-S1 disk bulge, and a L3-L4 disk bulge.  The assessment was mild degenerative arthritis of the cervical spine and mild degenerative arthritis of the lumbar spine.  With regard to the DeLuca provisions, the examiner noted that it was conceivable that pain could further limit function.  However, the examiner stated that it was not feasible to attempt to express this in terms of additional limitation of movement as these matters could not be determined with any degree of medical certainty.

The Veteran underwent another VA examination in May 2011.  He continued to report 10/10 pain in his neck and back that radiated into his hands, down to his buttocks, and into his lower extremities.  He also reported spasms in his hands.  He reported using a brace and a cane and he appeared for the examination in a wheelchair.  He reported that daily activities were limited (including his ability to walk, stand, or even use the bathroom by himself).  He stated that he was unable to work.  He denied having been on bed rest.  He reported bowel and bladder dysfunction.  

Upon examination, the cervical spine was extremely tender to palpation everywhere the examiner touched.  The Veteran refused to let the examiner palpate it.  Active range of motion of the cervical spine was met with resistance and the Veteran refused to engage in range of motion tests after being prompted to do so several times.  He stated that he had extreme pain and would not perform range of motion of his cervical or lower spine secondary to that pain.  On attempted strength testing of the upper extremities, the Veteran was not willing to comply as he was agitated and stated that this would cause pain.  With testing of sensation, he had intact sensation from C5-T1 dermatomes.  He had a negative Hoffmann reflex.  The Veteran would not perform muscle testing.  He was sensate to light touch from L2-S2 dermatomes.  He had a negative straight leg test bilaterally.  He was assessed with cervical degenerative disk disease C5-C6; and moderate degenerative disk disease of the lumbar spine.  The examiner once again acknowledged that increased pain could result in additional loss of motion; however, estimating the amount of additional limitation would be a matter of mere speculation.  

The Veteran underwent a VA examination in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran was able to achieve 70 degrees of forward flexion, with objective evidence of painful motion at 70 degrees.  He was able to achieve 25 degrees of extension, with objective evidence of painful motion at 25 degrees.  He was able to achieve 20 degrees of right and left lateral flexion and left and right lateral rotation.  There was objective evidence of pain at 20 degrees each time.  The Veteran was able to perform repetitive-use testing with three repetitions of motion.  After three repetitions, the range of motion had not changed.  The examiner noted that the functional limitations of the lumbar spine were limited motion and pain on motion. There was also localized tenderness or pain to palpation, and he reported flare-ups of the thoracolumbar spine that caused pain with ambulation.

Muscle strength testing revealed 5/5 (normal) strength in ankle plantar flexion bilaterally, ankle dorsiflexion bilaterally, and great toe extension bilaterally.  There was 4/5 strength (active movement against some resistance) in hip flexion bilaterally and in knee extension bilaterally.  The Veteran did not have muscle atrophy.  He had 1+ (hypoactive) deep tendon reflexes in the knee and ankles.  Sensory examination was normal.  Regarding radiculopathy, the Veteran had mild intermittent pain, numbness, and paresthesias and/or dysesthesias in the right lower extremity.  He had no other signs or symptoms of radiculopathy.  The examiner found that the radiculopathy involved the sciatic nerve (L4/L5/S1/S2/S3) and that the severity was mild.  The examiner did not note any other neurologic abnormalities or findings related to the Veteran's thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have intervertebral disc syndrome.  He reported that he regularly used a walker.  The examiner opined that the thoracolumbar spine disability could cause difficulty in the Veteran's ability to perform physically demanding professions.    

Upon examination of the cervical spine, the Veteran was able to achieve forward flexion, extension, and right and left lateral flexion to 30 degrees (with objective evidence of pain at 30 degrees for each movement), and right and left lateral rotation to 55 degrees (with objective evidence of pain at 55 degrees).  The Veteran was able to perform repetitive-use testing.  Range of motion after a minimum of three repetitions saw no additional limitation of motion.  The Veteran had localized tenderness/pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm.  Muscle strength testing revealed 5/5 (normal) strength in elbow and wrist flexion and extension bilaterally, and 5/5 strength in finger flexion and extension bilaterally.  He had 2+ (normal) deep tendon reflexes in the biceps, triceps, and brachioradialis.  Sensory examination was normal.  Regarding radiculopathy, the Veteran had moderate intermittent pain and paresthesias and/or dysesthesias in the right upper extremity.  He had no other signs or symptoms of radiculopathy.  The examiner found that the radiculopathy involved the middle radicular group of nerves (C7).  There were no other neurologic abnormalities (such as bowel or bladder problems) related to his cervical spine condition.
 
The RO sought an additional medical opinion regarding whether the Veteran had any neurological abnormalities (such as bowel or bladder dysfunction) associated with his lumbar spine disability.  The June 2015 examiner (Virtual VA) reviewed the claims file and noted that the February 2013 indicated there was no current bladder or bowel dysfunction, but the examiner did not specifically discuss a May 2011 report reflecting bowel and bladder dysfunction.  The June 2015 examiner found that although there is a single mention of bowel or bladder dysfunction, multiple other reports (including reports dated January 5, 2010 and February 16, 2013) deny such dysfunction.  Consequently, the examiner found that it was less likely than not that Veteran had bowel and bladder dysfunction due to his lumbar spine condition 

Analysis

Lumbar spine

Prior to February 16, 2013, the Veteran's lumbar spine disability has been rated as 40 percent disabling.  In order to warrant a rating in excess of 40 percent, the disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The Board notes that there is no evidence that the lumbar spine disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  At his September 2007 VA examination, the Veteran achieved 30 degrees of forward flexion.  At a February 2010 examination, he achieved 90 degrees of forward flexion.  At his February 2013 VA examination, he achieved 70 degrees of forward flexion.  

With regard to DeLuca criteria, there is no medical evidence to show that there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 40 percent.

Additionally, the only evidence that the Veteran had experienced incapacitating episodes consists of an April 2008 correspondence in which he stated that the disability was incapacitating.  As noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Despite the extensive medical records, the Board found no instance in which the Veteran was prescribed bedrest due to his lumbar spine disability.

Finally, the Board notes that there is a single medical record (May 2011) that reflects additional neurological abnormalities (bowel or bladder dysfunction) associated with his lumbar spine disability.  However, there are numerous reports (both prior to May 2011 and after) in which there were no findings of bowel/bladder dysfunction, or explicit denials of such by the Veteran.  A June 2015 VA examiner found that it is less likely than not that Veteran had bowel and bladder dysfunction due to his lumbar spine condition.

In the absence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months, the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 40 percent for lumbar spondylosis at L4-L5, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective February 16, 2013

As noted in the introduction, a March 2015 RO rating decision decreased the Veteran's rating for his lumbar disability to 20 percent effective February 16, 2013.  That decision was not formally appealed.  Consequently, the issue of whether the rating reduction was proper is not before the Board.  However, the issue of an increased rating for this time period remains at issue.  

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes.

The Board has already noted that the evidence does not reflect incapacitating episodes.

Regarding range of motion, at the Veteran's February 2013 VA examination, he was able to achieve 70 degrees of forward flexion, with objective evidence of painful motion at 70 degrees.  After three repetitions of motion, there was no additional limitation of motion.  However, the Veteran reported flare-ups of the thoracolumbar spine that caused pain with ambulation and additional limitation of motion.  This additional limitation of motion has not been quantified.  However, the September 2007 VA examination showed forward flexion of the thoracolumbar spine 30 degrees.  Consequently, this amount of limited motion has been shown to have been experienced by the Veteran; and it is reasonable to conclude that such limitations could be experienced again during a flare-up.  Affording the benefit of the doubt to the Veteran, and in light of DeLuca and the Veteran's reports of flare-ups, the Board finds that a rating of 40 percent, but no greater, is warranted.  

As noted above, a rating in excess of 40 percent is not warranted in the absence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Cervical spine

The Veteran's cervical spine disability had been rated as 20 percent disabling.  In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by forward flexion of the cervical spine that was 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  
	
At the Veteran's September 2007 VA examination, the cervical spine showed forward flexion of 0 degrees to 20 degrees both actively and passively with pain throughout the entire arc of motion.  At a February 2010 examination, he was able to flex to 90 degrees and touch his chin to his chest.  The Veteran refused to undertake range of motion exercises at a May 2011 examination.  At a February 2013 VA examination, the Veteran was able to achieve forward flexion, extension, and right and left lateral flexion to 30 degrees (with objective evidence of pain at 30 degrees for each movement).  Range of motion after a minimum of three repetitions saw no additional limitation of motion.  The range of motion of the cervical spine has never been shown to have been limited to 15 degrees of forward flexion.    

With respect to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the cervical spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for cervical spondylosis at C4-C5 and C5-C6, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right and left upper extremity radiculopathy

The Veteran's left upper extremity radiculopathy had been rated as 10 percent disabling.  His right upper extremity radiculopathy had been rated as 10 percent disabling prior to February 16, 2013.  

Prior to February 16, 2013, both right and left upper extremity radiculopathies were rated under Diagnostic Code 8715.  Under Diagnostic Code 8715, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve, ratings of 20 percent (for the minor extremity) and 30 percent (for the major extremity) are warranted for moderate incomplete paralysis of the median nerve.  Ratings of 40 percent (for the minor extremity) and 50 percent (for the major extremity) are warranted for severe incomplete paralysis of the median nerve.  Ratings of 60 percent (for the minor extremity) and 70 percent (for the major extremity) are warranted for complete paralysis of the median nerve.

Consequently, in order to warrant a rating in excess of 10 percent, the Veteran's right and left upper extremity radiculopathies would have to be manifested by moderate incomplete paralysis of the median nerve.

The Veteran underwent a neurosurgery consultation in February 2009 (VBMS, 12/9/09, p. 12).  He described intermittent symptoms of right C6 radiculopathy.  He denied bowel/bladder dysfunction.  He walked with a cane secondary to old femur/hip surgery.  Motor examination revealed 5/5 strength throughout.  Reflex examination revealed 1+ throughout.  The impression was spondylosis with foraminal stenosis; C6 radiculopathy; and degenerative disc disease and mild osteoarthritis.  There were no findings with respect to left upper extremity radiculopathy.  

A January 2010 treatment report reflects that the Veteran was assessed with C6 radiculopathy in the right upper extremity, and C7 radiculopathy in the left upper extremity (VBMS, 5/10/10, p. 16).

At his February 2010 VA examination, he had 5/5 strength in finger flexion, extension, abduction, and adduction; 5/5 strength in wrist flexion and extension; 5/5 strength in elbow flexion and extension; and 5/5 strength in shoulder flexion and extension, abduction, adduction, internal rotation, and external rotation.  He had equal sensation bilaterally in the upper extremities in all dermatomes 2+ brachial reflex.

At a May 2011 VA examination, on attempted strength testing of the upper extremities, the Veteran was not willing to comply, as he was agitated and stated that this would cause pain.  With testing of sensation, he had intact sensation from C5-T1 dermatomes.  The Veteran would not perform muscle testing.  

Regarding the February 2013 VA examination, muscle strength testing revealed 5/5 (normal) strength in elbow and wrist flexion and extension bilaterally, and 5/5 strength in finger flexion and extension bilaterally.  He had 2+ (normal) deep tendon reflexes in the biceps, triceps, and brachioradialis.  Sensory examination was normal.  Regarding radiculopathy, the Veteran had moderate intermittent pain and paresthesias and/or dysesthesias in the right upper extremity.  He had no other signs or symptoms of radiculopathy.  The examiner found that the radiculopathy involved the middle radicular group of nerves (C7).  
 
The Board finds that a preponderance of the evidence weighs against a rating in excess of 10 percent for the Veteran's left upper extremity radiculopathy.  There was no left upper extremity radiculopathy noted at the February 2009 neurosurgery consultation (it was limited to the right upper extremity).  The February 2010 and February 2013 VA examinations revealed normal strength testing and deep tendon reflexes.  Sensory examination was normal.  There has been no finding of moderate incomplete paralysis of the median nerve. 

Likewise with the right upper extremity, there has been no finding moderate incomplete paralysis of the median nerve.

In the absence of a finding of moderate incomplete paralysis of the median nerve, the preponderance of the evidence weighs against a rating in excess of 10 percent for right upper extremity radiculopathy prior to February 16, 2013, or left upper extremity radiculopathy.  

The February 2013 VA examination found that the right upper extremity radiculopathy involved the middle radicular group of nerves.  Consequently, the RO issued a March 2015 rating decision in which it rated the radiculopathy under Diagnostic Code 8711.  Under Diagnostic Code 8711, a 20 percent rating is warranted for mild incomplete paralysis, ratings of 30 percent (for the minor extremity) and 40 percent (for the major extremity) are warranted for moderate incomplete paralysis.  Ratings of 40 percent (for the minor extremity) and 50 percent (for the major extremity) are warranted for severe incomplete paralysis.  Ratings of 60 percent (for the minor extremity) and 70 percent (for the major extremity) are warranted for complete paralysis.

In order to warrant a rating in excess of 20 percent, the Veteran's right upper extremity radiculopathy would have to be manifested by moderate incomplete paralysis of the middle radicular group of nerves.  While the Board acknowledges that the Veteran was found to have had moderate intermittent pain and paresthesias and/or dysesthesias in the right upper extremity, he had no other signs or symptoms of radiculopathy.  There are insufficient findings to conclude that the Veteran had moderate incomplete paralysis.  Consequently, the Board finds that a preponderance of the evidence weighs against a rating in excess of 20 percent for the Veteran's right upper extremity radiculopathy.

Depression

The Veteran's service-connected depression had been rated by the RO under the provisions of Diagnostic Code 9434.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A December 2009 VA outpatient treatment record reflects that the Veteran was receiving treatment from Dr. D.W. (VBMS, 5/10/10, p. 17).  The Veteran reported that he tried to stay as active as possible, but on many days he just did not feel like doing anything.  He reported that his sleep had not been as restful over the past two to three weeks.  He denied suicidal or homicidal ideations.  He continued to plan for the future, and hoped that neurosurgery would help with some of his neck pain.  

Upon examination, the Veteran was alert and oriented to person, place, and time.  His mood was depressed with a congruent affect.  There were no psychotic symptoms or signs noted.  There was no formal thought disorder noted.  He was slightly tearful when talking about his future.  He was less motivated lately because of persistent pain.  Memory/attention/concentration were intact.  His insight was good; and he was aware of current stressor and illness.  Dr. D.W. diagnosed recurrent depression and assigned a Global Assessment of Functioning (GAF) score of 45.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in September 2011.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was married to his second wife of 30 years.  He had four adult children, one of whom is handicapped.  The Veteran's handicapped son lived with he and his wife and was completely dependent in all activities of daily living.  The other children lived nearby and visited on a regular basis.  The Veteran described the family as tight and loving.  He also reported that he was close with his brother and his sister.  He reported that he had friends from high school, friends in the neighborhood, and friends from church that came by to visit him.  He stated that his only hobby was watching television.  His wife stated that she managed the finances and took care of all the family household chores.  He stated that he only left the house once or twice per week due to physical limitations.  He stated that there was just too much walking, and that he hoped to buy a scooter that would allow him to leave the house more often.  His psychosocial functional status was fair.  His marriage was stable and supportive.  He had longstanding relationships with family and friends.  He only had a few hobbies; but he was involved in church and with his family.  He had no substance abuse problems or legal problems.

The examiner noted that the Veteran was first treated by a mental health provider in November 2005.  He was suffering from chronic pain.  He declined an evaluation for psychotropic medication, but agreed to see the psychologist for therapy.  He did not return for three years; and by that time, he was taking anti-depressants prescribed by his primary care physician.  The examiner noted that the Veteran received treatment from Dr. D.W. and that his most recent GAF score was 50.  

The Veteran reported depressive symptoms that continued despite medications.  He was saddened by the loss of activity caused by his arthritis.  He reported that he could no longer do things like walking, running, being active, and leaving the house.  He stated that his mood was low on most days.  He lacked enthusiasm for life.  He stated that he did enjoy family when they visit.  He denied any suicidal thoughts due to his strong religious beliefs.  He stated that he struggled to have the energy to leave the house.  He found that there was too much recuperation time involved if he left the house, so he preferred not to go out.  He reported disturbed sleep, becoming easily frustrated, and being quick to snap at others.

Upon examination, the Veteran was neatly groomed.  Psychomotor activity and speech were unremarkable.  He was cooperative with the examiner.  His affect was appropriate.  His mood was dysphoric.  He was oriented to person, place, and time.  His attention was intact.  His thought process was unremarkable, logical, and goal oriented.  Thought content was unremarkable.  He did not experience delusions or hallucinations.  His intelligence was average and he understood the outcome of his behavior and that he had a problem.  He reported that he got 7-8 hours of sleep per night, but spent it tossing and turning due to pain.  The Veteran did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was fair.  His remote memory was normal; but his recent and immediate memory were mildly impaired.  The examiner found that the Veteran did not meet the criteria for a mental disorder.  She noted that he was unemployed due to physical limitations.  She assigned a Global Assessment of Functioning (GAF) score of 60.  

The Veteran underwent another VA examination in September 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran indicated that he was still married to his second wife of 30 years; reportedly the marriage was stable and that they had a good relationship.  He also reported relationships with all his children.  Daily activities included getting up to get coffee, and watching television most of the day.  The Veteran's symptoms included depressed mood and sleep impairment.  He reported that he struggled with initial and middle insomnia, and averaged approximately three hours of sleep per night.  He stated that he naps during the day.  He struggled with depression, but denied suicidal thoughts, crying spells, or feelings of guilt.  He stated that at times, he struggled with feelings of hopelessness and helplessness.  He also had low energy and low motivation.

Upon examination, the Veteran was casually dressed and appropriately groomed.  He was alert and oriented to person, place, date, and situation.  He described his mood as depressed and a little tired.  His affect was downcast.  He denied suicidal and homicidal ideation.  He denied auditory and visual hallucinations.  He denied feeling paranoid.  There was no overt evidence of psychosis.  His speech was appropriate.  He maintained good eye contact.  There was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  His thought processes were linear and logical.  He had made no mistakes with serial 7s. He correctly spelled "world" forwards and backwards.  He had 3/3 immediate object recall and 3/3 delayed object recall.  His insight and judgment were intact.  There was no overt evidence of any cognitive deficits

The examiner noted that the Veteran's depression was largely due to physical limitations and chronic pain issues related to his service connected degenerative arthritis of the spine.  She found that he met the DSM-IV criteria for the diagnosis of depression secondary to a general medical condition.  Symptoms of depression included low mood, feelings of hopelessness, feelings of helplessness, low energy, and low motivation.  She opined that the Veteran s psychiatric condition alone did not impair his ability to engage in physical and sedentary forms of employment.  She assigned a GAF score of 60, indicating mild impairment in social and industrial functioning.  She found that the Veteran's depression was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational
tasks only during periods of significant stress or symptoms controlled by medication.

The Veteran underwent a VA outpatient examination in January 2014 (Virtual VA, 5/16/14).  He reported that he continued to struggle with chronic
pain issues.  He stated that his life was limited by chronic low back pain.  He reported that his mood was irritable at times especially when pain increases.  He continued to have low mood, low energy, and anhedonia.  He felt guilty that he could not participate in more activities with his wife.  He talked briefly about
Christmas, and stated that he enjoyed contact with his grandchildren.  Overall, he appeared bewildered.  He had no signs or symptoms associated with mania, hypomania, or psychosis.  He denied suicidal or homicidal ideations.  He was planning for the future. 

The examiner noted that the Veteran did not show signs or symptoms of anxiety or psychosis.  His symptoms included sadness, irritability, anhedonia, decreased energy, and guilt.

Upon examination, the Veteran had appropriate hygiene and grooming.  He was alert and oriented to person, place, and time.  There were no abnormal motor movements.  He maintained good attention and focus on the interviewer.  His speech was noted to have regular rate, rhythm, and tone.  His mood was depressed and irritable at times.  His affect was slightly restricted.  There were no hallucinations or delusions noted.  His thought process was logical and goal-directed.  There were no suicidal or homicidal ideations noted.  He was future oriented during the interview, and he appeared to be using good judgment in his decision-making.  The examiner assigned a GAF score of 45.  

Analysis

The Veteran's depression has been rated as 50 percent disabling.  In order to warrant a rating in excess of 50 percent, the Veteran depression would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board recognizes that the GAF scores assigned by the Veteran's doctor (Dr. D.W.) on an outpatient basis have ranged from 45-50 (indicating serious symptoms, with 50 bordering on moderate symptoms).  The VA examiners assigned a GAF score of 60 (indicating moderate symptoms, bordering on mild).  Looking at the record in its entirety, the Board notes that the Veteran had not exhibited any of the symptoms enumerated in the criteria for a 70 percent rating.  More importantly, the Veteran's depression was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  To the contrary, the evidence reflects that while the Veteran's mood was undeniably affected, most of his social and occupational impairments are due to physical limitations, and not his depression.

Regarding social impairments, they appeared to be minimal.  The Veteran described his marriage as stable and supportive.  He has described his family as tight and loving.  He also reported that he was close with his brother and his sister; and that he had friends from high school, friends in the neighborhood, and friends from church that would come by and visit him.  The only social limitation was the fact that the Veteran did not often leave the house.  His reason for not leaving the house was not due to depression or other psychiatric symptoms.  He disliked leaving the house because of the physical toll it took on him due to his physical disabilities.  He stated that he hoped to buy a scooter that would allow him to leave the house more often.  Occupational impairments were likewise limited by his physical disabilities, not his depression.  

Finally, there were no deficiencies noted in the Veteran's judgment or thinking.  In September 2009, Dr. D.W. noted that there was no formal thought disorder; and that memory/attention/concentration were intact.  His insight was good.  The July 2011 VA examiner stated that psychomotor activity and speech were unremarkable; his affect was appropriate;  his attention was intact; his thought process was unremarkable, logical, and goal oriented; his thought content was unremarkable; his impulse control was fair; and his remote memory was normal.  He did note that his recent and immediate memory were mildly impaired.  The September 2012 VA examiner found that there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  His thought processes were linear and logical.  His insight and judgment were intact.  There was no overt evidence of any cognitive deficits.  Finally, in January 2014, Dr. D.W. noted that the Veteran's thought process was logical and goal-directed; he was future oriented and he appeared to be using good judgment.

In the absence of occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for depression must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of neck and back pain with limitation of motion and radiculopathy into the upper extremities; and depressed mood.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a disability involving both shoulders and
right arm, to include as secondary to service connected cervical spine disability is denied.

Prior to February 16, 2013, an initial disability rating in excess of 40 percent for lumbar spondylosis at L4-L5 is denied.
  
Effective February 16, 2013, entitlement to a 40 percent rating, but no greater, is granted for lumbar spondylosis at L4-L5.

Entitlement to an initial disability rating in excess of 20 percent for cervical
spondylosis at C4-C5 and C5-C6 is denied.

Entitlement to higher initial disability ratings (in excess of 10 percent prior to February 16, 2013, and in excess of 20 percent effective February 16, 2013) for right upper extremity radiculopathy associated with cervical spondylosis at C4-C5 and C5-C6 is denied.

Entitlement to an initial disability rating in excess of 10 percent for left upper
extremity radiculopathy, associated with cervical spondylosis at C4-C5 and C5-C6 is denied

Entitlement to an initial disability rating in excess of 50 percent for depression is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


